Citation Nr: 0413064	
Decision Date: 05/20/04    Archive Date: 05/28/04

DOCKET NO.  03-25 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a headache 
disability.

2.  Entitlement to service connection for a headache 
disability.


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel




INTRODUCTION

The veteran had active service from August 1962 to November 
1964. 

This matter comes to the Board of Veterans' Appeal (Board) on 
appeal from a March 2003 rating decision of the Wichita, 
Kansas Regional Office (RO) that denied service connection 
for a headache disability.


FINDINGS OF FACT

1.  By a rating action in March 2002, the RO found new and 
material evidence had not been received to reopen the claim 
for service connection for a headache disability, the veteran 
was notified of his right to appeal, but a timely appeal was 
not filed.

2.  Evidence added to the record since the March 2002 RO 
determination is new, relates to an unestablished fact 
necessary to substantiate the veteran's claim, and raises a 
reasonable possibility of substantiating the veteran's claim.


CONCLUSIONS OF LAW

1.  The RO's March 2002 decision which found new and material 
evidence had not been received to reopen the claim for 
service connection for a headache disability is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103 (2003).  

2.  The evidence received since the March 2002 rating 
decision is new and material and the veteran's claim for 
service connection for a headache disability is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156(a)(2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act

On November 9, 2000 the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5106, 5107, 5126 (West 2002)).  
This law eliminates the concept of a well-grounded claim, and 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim for VA 
benefits, as well as the development responsibilities of the 
claimant and of the VA.  VCAA, § 3(a), 114 Stat. 2096, 2096-
97 (2000).  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  VA 
will also request that the claimant provide any evidence in 
their possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b) (2003).  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A (2002).  The United States Court of Appeals 
for Veteran Claims' (Court's) decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In light of the favorable determination herein to 
reopen the claim for service connection for a headache 
disability, further development with regard to VA's duties to 
notify and assist would serve no useful purpose.  A remand is 
inappropriate where there is no possibility of any benefit 
flowing to the veteran.  Soyini v. Derwinski, 1 Vet. App. 540 
(1991).

The Old Evidence

The veteran's service medical records reveal the veteran 
complained of headaches in October 1964.  Following physical 
examination, the impression was headache, possibly secondary 
to sinusitis.  Following consultation at an ear, nose and 
throat clinic, including X-ray examination of the sinuses, on 
separation examination in November 1964, the impression was 
that the veteran had symptoms of poor nasal sinus function 
usually not a cause of headache.  The examiner further opined 
that he did not think the veteran's sinuses were related to 
the complaint of headache pain.  

Post service private medical records dated in 1973 and 1975 
reveal the veteran was seen in February 1975 with a complaint 
of severe headaches and dizziness.  An EEG consultation 
produced an impression of no focal or generalized 
abnormality, acute vascular accident or space-occupying 
lesion.  The EEG was interpreted as producing findings within 
normal limits.  

Private medical records dated in 1995, 1996 and 1997 reveal 
the veteran was seen in August 1995 with a complaint of 
vertigo for the past week.  He also stated he had had severe 
headaches almost daily for many years.  He denied any head 
injury, and reported he had been discharged from service due 
to severe headaches.  Neurological examination was negative.  
The examiner opined that the veteran had labyrinthitis and 
severe headache syndrome.  A CT scan of the head was negative 
for abnormality.

VA medical records dated in 2000 and 2001 reflect a reported 
medical history in May 2000 and July 2001 of a headache.  The 
records reflect treatment for disabilities not at issue.

The New Evidence

VA treatment records dated in 2001 and 2002 reflect treatment 
for disabilities not at issue.  

The veteran underwent a VA neurologic examination in October 
2002.  He reported a long history of intermittent severe 
headaches beginning about 1962.  The veteran indicated the 
headaches occurred at least twice a week, and as often as 3 
to 4 times a week.  They were described as a pressure 
sensation, of severe intensity, and sometimes throbbing, that 
begin as a numb sensation over the left occipitonuchal region 
and evolve over 30 to 60 minutes to an entire left-sided, but 
especially left frontal and retro-orbital, pain.  Physical 
examination was unremarkable.  The impression was that the 
description of the headaches was in keeping with a vascular 
type headache, probably migraine, without aura.  

In an addendum to the October 2002 VA examination report, it 
was indicated the veteran had undergone an MRI of the brain 
without contrast which was interpreted as unremarkable.  It 
was noted that an MRI of the brain with and without 
gadolinium in November 2002 revealed a small enhancing lesion 
in the pituitary gland on the right, suspicious for a small 
adenoma or microadenoma.  The impression was the veteran's 
headaches were most likely due to migraine without aura.  

Criteria

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed, except as 
provided by 38 U.S.C.A. § 5108, which indicates that "[i]f 
new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c)(West 2002);  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a)(2003).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Under the governing criteria, service connection may be 
granted for a disability if it is shown that it is due to 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  

Analysis

The evidence of record at the time of the March 2002 rating 
decision reflected clinical findings of headaches in service, 
without post service demonstration of a chronic headache 
disability subsequent to service.  Indeed, clinical records 
dated in August 1995 diagnosed severe headache syndrome, 
without objective clinical evidence of any pathology.

The Board finds that the report of VA neurologic examination 
in October 2002, subsequent to the prior final March 2002 RO 
determination, is new because it was not of record at the 
time of the prior final RO denial in March 2002.  Also, the 
Board notes that the October 2002 VA neurologic examination 
report is material because when considered in conjunction 
with previous evidence of record, relates to an unestablished 
fact that is necessary to establish the veteran's claim, 
namely current chronic pathology manifested by headaches.  
Specifically, an MRI of the brain with and without gadolinium 
in November 2002 revealed a small enhancing lesion in the 
pituitary gland on the right, suspicious for a small adenoma 
or microadenoma.  The impression was the veteran's headaches 
were most likely due to migraine without aura.  The existence 
of current chronic pathology manifested by headaches was 
missing at the time of the prior final March 2002 denial.  As 
such, the October 2002 VA neurologic examination report is 
not cumulative and redundant, and does raise a reasonable 
possibility of substantiating the veteran's claim.  
Accordingly, the Board finds that new and material evidence 
has been received to reopen the veteran's claim for service 
connection for a headache disability.


ORDER

New and material evidence has been received to reopen a claim 
for service connection for a headache disability.


REMAND

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.

As noted, the Board has found that new and material evidence 
has been received to reopen a claim for service connection 
for a headache disability.  However, prior to de novo 
adjudication, the Board finds that additional development of 
the evidence is warranted.

The Department of Veterans' Affairs must make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate the claim for the benefit sought unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(West 
2002); 38 C.F.R. § 3.159(c)(d) (2003).  Such assistance shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d)(West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  

In this case, the record reflects that the veteran underwent 
a VA compensation and pension examination for his headache 
disability in October 2002.  Although the examiner commented 
that the veteran's headaches were most likely due to 
migraines without aura, he failed to indicate whether or not 
they were etiologically related to the veteran's complaints 
of headaches in service.  Such information would be useful in 
the adjudication of the veteran's claim.  Thus, a new 
examination to obtain a nexus opinion is warranted for the 
veteran's claim for service connection for a headache 
disability.

Accordingly, the case is REMANDED to the RO for action as 
follows:

1. The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for a headache 
disability since his discharge from 
service.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran, not already of record.

2.  The veteran's claims folder should 
forwarded to a VA specialist in 
neurology, if available, to determine the 
nature and etiology of the veteran's 
headache disability.  The examiner should 
be requested to furnish an opinion as to 
whether it is at least as likely as not 
that the veteran's current headache 
disability is etiologically related to 
his complaints of headaches in military 
service.  If additional examination of 
the veteran is deemed necessary by the VA 
specialist in neurology, such examination 
should be scheduled by the RO.  The 
rationale for all opinions expressed 
should be set forth.  The claims folder 
should be made available to the examiner 
in conjunction with any examination.

3.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




